PHIPPS, Judge,
concurring specially. •
As recognized by the majority, the rule in this state is that “[flailing to object at trial is not a waiver of the motion to suppress grounds, but affirmatively stating there is no objection in effect concedes the point.” (Punctuation omitted.) Mack v. State, 251 Ga. App. 407, 408 (1) (554 SE2d 542) (2001). In Mack, defense counsel volunteered that there were no objections to the evidence without any comment having been made by the trial court. In this case, the trial court asked if there were any objections to the evidence, and defense counsel responded in the negative. In Dyer v. State, 233 Ga. App. 770 (505 SE2d 71) (1998), this court made clear that responding negatively to a question by the court whether there is an objection to the evidence constitutes an affirmative statement of no objection and waives the issue.
Under Dyer, however, it is misleading to state the general rule as being that “failing to object at trial is not a waiver of the motion to suppress grounds.” Instead, we should say that failure to object at *273trial is a waiver if the trial court asks whether there are any objections.
Decided May 6, 2002
Whitehurst, Blackburn, Warren & Kelley, Steven B. Kelley, for appellant.
J. Brown Moseley, District Attorney, Charles M. Stines, Assistant District Attorney, for appellee.
The Georgia case law on waiver in this area thus constitutes a difficult maze through which to navigate. In this case, it has resulted in defense counsel’s (apparently unintentional) waiver of his client’s right to appeal the trial court’s denial of a motion to suppress. This case points out the need for defense counsel to be forever diligent during the course of a trial to avoid the kind of inadvertent waiver that apparently occurred here. Because consideration of the unreasonable search claim is procedurally barred by the waiver, I reluctantly concur in the majority’s affirmance of Edwards’s convictions.